Citation Nr: 9927529	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
thoraco-lumbar strain, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1993 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998 by 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).     

The veteran's claim for a total disability rating based on 
unemployability due to service-connected disabilities was 
denied by rating decision of September 1998, and was not 
appealed.


REMAND

As an initial matter, the Board finds that this case must be 
remanded to cure procedural defects.  Therefore a 
determination of well groundedness is not required.

The record reveals that the veteran was given appropriate 
written notice that a VA examination had been scheduled in 
February 1000 for purposes of obtaining additional medical 
evidence with which to evaluate his service-connected 
residuals of a thoraco-lumbar strain.  However, there is no 
indication that he was advised of the consequences of a 
failure to appear for a scheduled VA examination, as provided 
under  38 C.F.R. § 3.655 (1998).  

Regarding original or reopened claims, or claims for 
increase,  38 C.F.R. § 3.655(b) provides that: When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 

Additionally, a Report of Contact (VA Form 119), dated in 
March 1999, states that the veteran had requested that his VA 
examination be rescheduled.  There is no evidence to indicate 
that a subsequent examination was scheduled.  

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's service-connected 
residuals of a thoraco-lumbar strain from 
July 1998 to present.

2.  The RO should schedule special VA 
examinations of the veteran by board-
certified orthopedic and neurologic 
specialists to determine the current 
nature, extent, and disabling 
manifestations of the veteran's service-
connceted thoraco-lumbar strain.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The claims file, including a 
copy of the REMAND, should be made 
available to the examiners for their 
review prior to their examinations for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the scheduled VA examinations in order 
that he may make an informed decision 
regarding his participation in said 
examination.

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this claim.  No action is required by the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	FRANK L. CHRISTIAN 
	Acting Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


